Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 1 of 21 PageID #: 1707
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 2 of 21 PageID #: 1708
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 3 of 21 PageID #: 1709
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 4 of 21 PageID #: 1710
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 5 of 21 PageID #: 1711
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 6 of 21 PageID #: 1712
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 7 of 21 PageID #: 1713
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 8 of 21 PageID #: 1714
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 9 of 21 PageID #: 1715
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 10 of 21 PageID #: 1716
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 11 of 21 PageID #: 1717
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 12 of 21 PageID #: 1718
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 13 of 21 PageID #: 1719
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 14 of 21 PageID #: 1720
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 15 of 21 PageID #: 1721
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 16 of 21 PageID #: 1722




              February 17, 2021
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 17 of 21 PageID #: 1723
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 18 of 21 PageID #: 1724
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 19 of 21 PageID #: 1725
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 20 of 21 PageID #: 1726
Case 1:19-cv-00576 Document 115 Filed 02/17/21 Page 21 of 21 PageID #: 1727
